

80 SRES 278 ATS: Recognizing the 75th anniversary of United Spinal Association, a leading national advocacy organization that is dedicated to promoting the independence and enhancing the quality of life of all people living with spinal cord injuries and neurological disorders, including veterans, and providing support and information to their loved ones, care providers, and personal support networks.
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 278IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Casey (for himself and Mr. Moran) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 75th anniversary of United Spinal Association, a leading national advocacy organization that is dedicated to promoting the independence and enhancing the quality of life of all people living with spinal cord injuries and neurological disorders, including veterans, and providing support and information to their loved ones, care providers, and personal support networks.Whereas, in 1946, a group of returning veterans from World War II in New York, New York, formed the organization now known as United Spinal Association to address the needs of paralyzed veterans;Whereas, in 1948, members of this organization advocated for and secured the first accessible housing bill in the United States (the Act of June 19, 1948 (62 Stat. 500; Public Law 80–702)), which provided Federal funds for the building of accessible homes for paralyzed veterans;Whereas, in 1968, members of this organization advocated for the passage of the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), which guarantees equal access to federally funded buildings and facilities for wheelchair users and all people of the United States with disabilities;Whereas, in 1970, James J. Peters, who would later lead United Spinal Association, exposed the deplorable conditions that paralyzed Vietnam veterans faced at the Bronx Veterans Administration Hospital with an article in LIFE magazine, leading the Veterans Administration to establish a national spinal cord injury service office to address the needs of paralyzed veterans and the renovation of the Bronx Veterans Administration Hospital, which was later named for Peters;Whereas, in 1985, New York City settled a lawsuit initiated by United Spinal Association, agreeing to make all city buses, key subway stations and commuter rail stations, and all new transit stations accessible to wheelchair users, and New York City established a paratransit system for people unable to use mass transit, leading to a model that would be incorporated as part of the transportation provisions of the landmark Americans with Disabilities Act (42 U.S.C. 12101 et seq.);Whereas, regardless of a person’s level of abilities, United Spinal Association seeks to build an inclusive world that—(1)removes barriers, particularly for wheelchair users; (2)embraces the talents of all people with disabilities to achieve their full potential; and (3)provides people with disabilities equal opportunities to pursue their interests and dreams;Whereas United Spinal Association continues to support and advocate on behalf of more than 2,000,000 people in the United States living with spinal cord injuries or neurological disorders, as well as veterans, through—(1)proven programs and services, and nurturing innovative self-reliance, advocacy, and leadership;(2)empowering its members, their loved ones, care providers, and stakeholders with resources, one-on-one assistance, and peer support;(3)promoting independence through employment opportunities and inclusion into mainstream society; and(4)advocating for greater disability rights, including access to health care, rehabilitation, mobility equipment, transportation, community services, and the built environment; andWhereas the legacy of James J. Peters, who once described the straightforward strategy in advocating for people in the United States with disabilities as simply refusing to accept no for an answer, is alive and well throughout United Spinal Association: Now, therefore, be itThat the Senate—(1)recognizes that throughout 75 years of service, United Spinal Association has made significant contributions to the lives of people in the United States with disabilities, including veterans;(2)honors United Spinal Association for its continued role in supporting and advocating for people with spinal cord injuries and neurological disorders, as well as all veterans; and(3)commemorates 2021 as the 75th anniversary of the founding of United Spinal Association. 